Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 11/20/2020. As directed by the amendment: claims 1-6, 8-12, 14, 17-21 and 23-24 have been amended, no claims have been withdrawn, claims 7, 13, 15-16, 22, and 25 have been cancelled, and a new claim 26 has been added.  Thus, claims 1-6, 8-12, 14, 17-21, 23-24 and 26 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cooking oil" at line 4 and lines 5-6 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "temperature sensor" at line 3 renders the claim indefinite. It is unclear for whether this desired temperature sensor is the same as the one recited in the preceding claim 1 at line 5. If it is so, then "the" or "said" should be  essential structural cooperative relationships between the two are suggested.
Regarding claim 8, recites the limitation "the portion" at line 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the portion” and “a portion of the heating area” and to whether they are the same or different. Further clarification is required to either further differentiate (the portion) or provide proper antecedent basis.
Regarding claim 10, recites the limitation "the portion" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the portion” and “a portion of the heating area” as the one recited in the preceding claim 8 at lines 2-3 and to whether they are the same or different. Further clarification is required to either further differentiate (the portion) or provide proper antecedent basis.
Claims 5-6 are also rejected because each claim depends on a rejected claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-5, 8-12, 14, 17-19, 21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LUONGO et al (US 20140048293 A1) in view of Fischer (US 4,135,081).
Regarding claim 1, LUONGO et al discloses an apparatus (¶0009, i.e. cooking appliances) comprising a glass-ceramic surface (60) configured to support a cooking vessel (i.e. cookware/cooking utensil) (abstract; ¶ 0022);
a heating element 24 (fig. 2, e.g. heating coil/elements) below the glass-ceramic surface (60);
a temperature sensor 20 (fig. 3) below the glass-ceramic surface and configured to measure a temperature of a heating area of the glass-ceramic surface (¶ 0012-0013. 0024, 0041, 0047); and
a control circuit configured to adjust an output power of the heating element (¶ 0010, 0040).
LUONGO et al discloses all the limitations of the claimed invention as set forth above, except for wherein the control circuit is configured to compare the temperature of the heating area with an upper temperature limit and a lower temperature limit; wherein the control circuit is configured to reduce the output power of the heating element when the temperature of the heating area reaches the upper temperature limit, and to increase the output power of the heating element when the temperature of the heating area reaches the lower temperature limit; wherein the temperature sensor is integrated  wherein the insulation material is configured to thermally insulate the casing from direct radiant heating by the heating element.
However, Fischer teaches wherein the control circuit 23, 50 (fig. 6, i.e. a temperature limiter in cooperation with an energy controller) is configured to compare the temperature of the heating area 11 (fig. 1, i.e. a cooking plate) with an upper temperature limit 58, 61 (fig. 7, i.e. switch-off temperature/switch-off energy) and a lower temperature limit (see figure, 7, i.e. switch-on temperature/switch-on again); wherein the control circuit 23, 50 (fig. 6, i.e. a temperature limiter in cooperation with an energy controller) is configured to reduce (see figure 7, i.e. line 57) the output power of the heating element (15, 53, i.e. heating resistors) when the temperature of the heating area reaches the upper temperature limit, and to increase (i.e. line 55) the output power of the heating element (15, 53, i.e. heating resistors) when the temperature of the heating area reaches the lower temperature limit (i.e. switch-on temperature/switch-on again); wherein the temperature sensor (25) is integrated in a temperature controller (50), and the temperature controller is below the glass-ceramic surface (i.e. a surface of the cooking plate 11) and within the heating area (11); wherein the temperature controller (50) comprises an insulation material (i.e. steatite) and a casing (22) (col. 3, lines 23-27); wherein the temperature sensor (25) is in the casing (22); wherein the insulation material (i.e. a ceramic insulating material, e.g. steatite) is configured to thermally insulate the casing (22) from direct radiant heating by the heating element (15, 
With respect to claim 4, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein temperature sensor 20 (fig. 3) is enclosed within a sleeve 22 (figs. 2 and 10) configured to thermally insulate the temperature sensor from direct radiant heating by the heating element 24 (fig. 2, e.g. heating coil/elements) (¶ 0041).  
NOTE: Fischer’s reference also teaches such features as set forth above.
With respect to claim 5, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the sleeve 22 (figs. 2 and 10) is made of ceramic, glass or steel (i.e. metal).
With respect to claim 8, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the temperature sensor 20 (fig. 10) is below and in direct physical contact with a portion of the heating area; wherein the portion does not receive direct radiant heating from the heating element 24 (fig. 2, e.g. heating coil/elements) (¶ 0047).
With respect to claim 9, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the temperature sensor 20 (fig. 10) is glued (i.e. mounted) on an 
With respect to claim 10, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the heating element 24 (fig. 2, e.g. heating coil/elements) does not extend below the portion (see figure 2).
With respect to claim 11, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the temperature sensor 20 (fig. 10) comprises a plurality of probes (26, i.e. a thin film resistance temperature detector (RTD)) distributed below the glass-ceramic surface (60) (¶ 0041).
With respect to claim 12, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the temperature sensor 20 (fig. 10) is selected from a group consisting of a fiber optic temperature sensor, a resistive temperature sensor, a thermistor, a polymer-derived ceramics (PDC) sensor, a thermocouple and combinations thereof (¶ 0011, i.e. a thermistor).
With respect to claim 14, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the control circuit comprises a relay or a silicon-controlled rectifier (¶ 0010, 0017, 0040, 0042, i.e. a relay, an electric relay, an electronically controlled relay).
With respect to claim 17, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which Fischer further discloses 
With respect to claim 18, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which Fischer further discloses wherein the heating element (15, 53, i.e. heating resistors) does not extend below the temperature controller (50) (see figure 6).
With respect to claim 19, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which Fischer does not specifically disclose wherein the temperature controller is a thermostat. However, wherein the temperature controller is a thermostat is known in the art as evidenced by Meng et al (US 20170339751 A1) (¶ 0106).
With respect to claim 21, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which Fischer further discloses an automatic shutoff switch 21, 51 (fig. 6) configured to shut off the heating element (15, 53) after the apparatus is not manually operated for a predetermined period (col. 8, lines 39-col. 9, lines 29). It would have been obvious before the effective date of the claimed 
With respect to claim 23, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO does not specifically disclose wherein the heating element has a rated output power between 500 W and 3500 W. However, wherein the heating element has a rated output power between 500 W and 3500 W is known in the art as evidenced by Meng et al (US 20170339751 A1) (¶ 0052).
With respect to claim 24, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which LUONGO further discloses wherein the heating element 24 (fig. 2) is a radiant heating element, an infrared halogen lamp or an induction heating element (¶ 0012, 0014, i.e. a radiant heating element).
With respect to claim 26, LUONGO et al in view of Fischer discloses the limitations of the claimed invention as set forth above of which Fischer further discloses wherein the temperature sensor (25) is surrounded by the insulation material (a ceramic insulating material); wherein the insulation material is compressed between the glass-ceramic surface (i.e. a surface of the cooking plate 11) and the casing (22) (col. 4, lines 58-col. 4, lines 3).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LUONGO et al (US 20140048293 A1) in view of Fischer (US 4,135,081) as applied to claim 1 above, and further in view of Ohashi et al (US 20090014438 A1).
Regarding claims 2-3, LUONGO et al in view of Fischer discloses all the limitations of the claimed invention as set forth above, except for wherein the upper temperature limit is determined based on an ignition point of a cooking oil and a relationship between the temperature of the heating area and a temperature of the cooking oil within the cooking vessel; wherein when the temperature of the heating area does not exceed the upper temperature limit, the cooking oil in the cooking vessel does not reach the ignition point; and wherein the lower temperature limit is determined based on a minimum temperature for a desired cooking performance and a relationship between the temperature of the heating area and a temperature of the cooking oil within the cooking vessel; wherein when the temperature of the heating area does not fall below the lower temperature limit, the cooking oil in the cooking vessel does not fall below the minimum temperature.
However, Ohashi et al teaches wherein the upper temperature limit is determined based on an ignition point of a cooking oil and a relationship between the temperature of the heating area (2) and a temperature of the cooking oil within the cooking vessel (3); wherein when the temperature of the heating area does not exceed the upper temperature limit, the cooking oil in the cooking vessel does not reach the ignition point; wherein the lower temperature limit is determined based on a minimum temperature for a desired cooking performance and a relationship between the temperature of the heating area and a temperature of the cooking oil within the cooking vessel; wherein NOTE: Regarding the functional language as set forth above, the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., a cooking medium such as water, oil, grease, fat, foodstuff, etc.), as per MPEP §2115).Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such temperature limitations setting configuration between the heating plate and an ignition point of a cooking oil as set forth above, as suggested and taught by Ohashi, for the purpose of prevent the occurrence of ignition of oil due to rises of the temperature of the oil within the pan (¶ 0002).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over LUONGO et al (US 20140048293 A1) in view of Fischer (US 4,135,081) as applied to claim 1 above, and further in view of Newton et al (US 4,414,465).
Regarding claim 6, LUONGO et al in view of Fischer discloses all the limitations of the claimed invention as set forth above, except for wherein the sleeve further comprises a metallic reflective coating.
However, Newton et al teaches wherein the sleeve 12 (fig. 3, i.e. a cylindrical shield) further comprises a metallic reflective coating 13 (fig. 3) (co. 4, lines 39-43). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such metallic reflector as set forth above, as suggested and taught by Newton, for the purpose of preventing direct heating by the heater (abstract).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over LUONGO et al (US 20140048293 A1) in view of Fischer (US 4,135,081) as applied to claim 1 above, and further in view of GHELLI et al (US 20180135863 A1).
Regarding claim 20, LUONGO et al in view of Fischer discloses all the limitations of the claimed invention as set forth above, except for a visual indicator configured to display a visual warning when the temperature of the heating area is above a predetermined temperature.
However, GHELLI discloses a visual indicator (i.e. a warning means) configured to display a visual warning when the temperature of the heating area (i.e. the heating plate) is above a predetermined temperature (¶ 0020, 0030). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such .

Response to Amendment
Applicant’s amendments to the claims have overcome the Claim Objections and Claim Interpretation (i.e. 35 U.S.C. 112(f)) from previous Office Action. However, The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection has not overcome as set forth above.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12, 14, 17-21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761